Martin, J.
I concur with the opinion of the presiding judge in every part of it, except that which relates to the remanding of the cause, on the ground, that the district court erred in denying a continuance to the defendants. In this part of the case, I concur with the junior judge of this court, for the reasons he has given.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that the assignment by the defendant, L. V. Skipwith, to plaintiff, of a portion of the *425mortgage of Josias Gray to herself and husband, on the 8th day of September, 1821, be considered good and valid to the amount of $11,500; and it is further ordered and decreed, that the plaintiff be at liberty to exercise against the lands and slaves mentioned in said act of mortgage from Josias Gray to defendant, all rights of action which she, the said Louisa V. Skipwith, could or might of right exercise, had the assignment mentioned in this decree of that part of said mortgage never have, been made; the defendant paying costs in the court of the first instance; the plaintiff that of appeals,
Morgan for plaintiff, Watts for defendant.